Citation Nr: 0712683	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  06-28 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a neurological disorder 
of the left lower extremity, including as due to cold injury 
in service (claimed as cold injury to the feet).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from March 1943 to 
November 1945.  For combat service in the European Theater in 
World War II, he was awarded the Purple Heart Medal, among 
others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
cold injuries to the feet.  The veteran's motion for an 
advance upon the docket due to advancing age was granted in 
April 2007.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran received shell fragment wounds of the left 
leg and foot during combat service for which he was granted 
service connection for multiple scars of the left leg with 
retained foreign bodies and injuries to Muscle Group XI with 
a 20 percent evaluation and for a scar of the left foot with 
a noncompensable evaluation, effective in 1946.  

3.  There is no objective evidence of cold injury of the feet 
at any time during service, there is no evidence of 
chronicity of cold injury symptoms at any time after service, 
and a preponderance of the evidence on file is against a 
finding that any of the veteran's current symptoms are 
attributable to cold injury during service. 

4.  The veteran suffered a cerebrovascular accident (CVA) in 
2001, with left-sided hemiparesis, and at age 85 the veteran 
was clinically shown to have manifested bilateral leg 
weakness.

5.  The veteran has been found to be suffering from 
significant causalgia (burning pain caused by peripheral 
nerve injury) of the left leg; medical evidence does not 
reveal a neurological disorder factually attributable to a 
CVA or to a cold injury of the feet but does show that a 
neurological disorder (causalgia) of the left leg is at least 
as likely the result of an injury sustained in service, i.e., 
the left leg shell fragment wounds with multiple retained 
foreign bodies, as it is the result of some other factor or 
factors.


CONCLUSIONS OF LAW

A neurological disorder (causalgia) of the left leg (claimed 
as residuals of cold injury of both feet) either was incurred 
in active military service or is proximately due to or the 
result of service-connected wounds to the left leg sustained 
in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in September 
2004, prior to the issuance of the initial adverse rating 
decision now giving rise to this appeal in January 2005.  
This notification informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical records were already on file.  Records of 
the veteran's treatment with VA were collected for review, 
and the veteran was provided VA examinations.  The veteran 
responded on several occasions during the pendency of this 
appeal that he had no further evidence to submit.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including arthritis or other organic 
diseases of the nervous system, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

Disability which is proximately due to or the result of 
another service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310 (a).  Additionally, 
where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the case of any veteran who engaged in combat with the 
enemy in the active military service, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred by such service, 
satisfactory lay or other evidence of service incurrence of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b).  

The evaluation of the same disability under various diagnoses 
must be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing a service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding of VA disability evaluations.  38 C.F.R. § 4.14.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Incomplete paralysis of the anterior 
tibial nerve (deep peroneal) which is mild warrants a 
noncompensable evaluation, which is moderate warrants a 10 
percent evaluation, and which is severe warrants a 20 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8523.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis:  Service medical records reveal that the veteran 
received mortar shell fragment wounds of the left foot and 
upper third of the left tibia at Palazzo, Italy, at 1155 
hours and that he was moved to a collecting company aid 
station at 1220 hours.  It was winter time in January 1945, 
but these records reveal that the veteran only remained at 
the place where he was wounded some 30 minutes before he was 
moved and provided initial medical treatment.  He was 
apparently hospitalized for several months.  The physical 
examination for separation noted the shrapnel wound of the 
left leg which was noted to be symptomatic when walking.

Following service separation the veteran was evaluated for 
his war wounds, and was granted service connection for shell 
fragment wounds of Muscle Group XI of the left leg with 
damage to the upper third of the left tibia, healed, good 
union, normal callus, one 6-inch scar and slight muscle 
atrophy with a 20 percent evaluation.  He was also granted a 
noncompensable evaluation wound for a shell fragment 
penetration wound of the left foot, with no disability noted 
or claimed by the veteran.

VA examination in February 1948 revealed that the veteran 
sustained a simple fracture of the upper third of the left 
tibia and fragment wounds of the upper left leg and left 
foot.  The veteran's service medical treatment history was 
discussed.  It was noted that since service separation, he 
had continued to have occasional aching in the left lower leg 
on walking.  Postoperative scarring was noted to be healed 
and nontender without contractions or loss of subcutaneous 
tissue.  There was no noted involvement of the knee, ankle or 
foot joints, and no limitation of motion of any of these 
joints.  The left calf measured only one-quarter inch less 
than the right, and there was no atrophy of the thigh 
muscles.  This combined 20 percent evaluation for residuals 
of shell fragment wounds of the left leg remained in effect 
for many years without evidence that the veteran sought or 
required treatment for these postoperative residuals.  

In August 2004, 59 years after service separation, the 
veteran filed a claim for increase for his service-connected 
war wounds.  He was provided a VA examination for scars in 
September 2004, at which time his principal complaint was one 
of left leg pain.  Each of multiple scars was found on 
examination to be well-healed and nontender with no kelloid, 
ulceration, adherence, and no restricted motion.  X-ray 
studies revealed that multiple metallic foreign bodies 
remained within superficial soft tissue of the upper half of 
the lower leg, and the medial aspect of the ankle.  There was 
no bone involvement or abnormality or malalignment.  He was 
also provided a VA examination at this time for muscles, and 
again, his principle complaint was one of left leg pain.  It 
was noted at this time that the veteran had suffered a CVA in 
2001, with residual left-sided weakness.  Examination 
revealed slight weakness and marked stiffness of both lower 
extremities, with no remarkable difference between the two.  
The assessment was that the veteran's pain was likely 
attributable to his war wound, but bilateral leg weakness was 
not likely related to the wound but rather to his recent 
stroke.  

Based upon this evidence, the RO issued a January 2005 rating 
decision which confirmed and continued previous evaluations, 
including a 20 percent evaluation for muscle injury of the 
left leg.  The veteran was notified of this decision and his 
appellate rights and he did not appeal, and that decision 
became final.

The veteran subsequently filed a claim for service connection 
for cold injuries of both feet.  Although requested, he 
submitted no evidence showing that he had disabilities 
specifically attributable to any cold injury sustained during 
service.  All current VA outpatient treatment records were 
collected, and these records reflect the veteran's consistent 
reports of having had an aching left leg for many years, but 
that left leg pain had significantly increased in more recent 
times.  Private treatment records from June 2006 included a 
neurological examination which confirmed a spastic, partially 
functioning left hemiparesis.  

A left leg CT scan was performed, and the assessment was 
causalgia (a burning pain due to injury of a peripheral 
nerve) of the left leg.  The physician wrote that this was 
clearly worse than when he had previously examined the 
veteran in 2000, and he wondered if the veteran's stroke had 
triggered changes or damaged his sympathetic nervous system.  
This physician then wrote it was necessary to "look for 
another injury to the leg or perhaps a vascular problem."  

In July 2006, the veteran was provided a VA protocol 
examination for cold injury.  The claims folder was available 
and reviewed.  The veteran reported that his national service 
officer had told him to get checked for frostbite.  When 
asked if he had had frozen feet or toes, the veteran reported 
that he could not remember because it was 65 years ago.  
There was no history of treatment for any form of cold injury 
in the record.  Again, the veteran's principle complaint was 
left leg pain.  The assessment was that the veteran had a 
peripheral neuropathy.  However, in response to questions 
asked by the RO in attempting to develop this case, the VA 
physician only said, "I cannot resolve this issue without 
resorting to mere speculation."  There was no comment or 
discussion provided of any kind in attempting to distinguish 
between disability attributable to multiple shell fragment 
wound residuals, including retained foreign bodies, and the 
veteran's subsequent CVA which is obviously unrelated to 
incidents of service.

Upon careful and compassionate consideration of all of the 
evidence on file, the Board finds that a clear preponderance 
of the evidence is against a finding that the veteran has any 
form of a cold injury of the feet or lower extremities.  The 
objective medical evidence on file with respect to this 
injury is very detailed and clearly shows that he was removed 
for initial medical treatment within 30 minutes of the 
original shell fragment wounds.  Significant treatment 
records created at the time of initial and follow-up 
treatment all fail to include any reference to any form of a 
cold injury to the veteran's lower extremities although this 
was clearly the focus of all treatment provided the veteran 
at this time.  No cold injury of the feet or lower 
extremities is shown at any time during service or at any 
time after service, and a preponderance of the evidence is 
against a finding that the veteran ever sustained such injury 
at any time.

Nevertheless, it is clear the veteran has, since the time of 
his CVA in 2001, experienced a significant increase in left 
leg pain.  The RO, in evaluating the cold injury claim, 
stated that all additional symptoms since the time of this 
stroke must be attributable to the stroke, which itself is 
entirely unrelated to service.  However, the Board finds it 
significant that, although the veteran is noted to have 
sustained a left hemiparesis from his stroke, clinical 
studies have revealed a mild bilateral weakness of the legs 
and stiffness of the ankle with little to distinguish right 
from left in terms of overall symptoms.  

Moreover, the veteran was specifically found by a private 
neurologist to have a left leg causalgia which is a burning 
pain attributable to injury of a peripheral nerve.  
(Causalgia is a persistent severe burning sensation, usually 
following partial injury of a peripheral nerve (especially 
median and tibial).  Stedman's Medical Dictionary 294 (26th 
ed. 1995) (emphasis added)).  This neurologist wondered 
whether the veteran's stroke triggered some changes to the 
sympathetic nervous system but clearly reported that it was 
necessary to look for some other injury to the leg or perhaps 
a vascular problem.  The fact that the veteran sustained 
multiple shell fragment wounds to his left leg (with many 
retained foreign bodies) is certainly well documented, and it 
is not shown by the evidence that a stroke could result in 
physical damage to nerves of the leg.  That is, although a 
left hemiparesis stroke could be expected to result in left 
sided weakness, in this veteran's case, weakness is shown to 
be bilateral in nature.  Moreover, the VA examiner in 
September 2004 specifically stated that the increase in left 
leg pain was attributable to the war wounds, not the stroke.  
Thus, the stroke may have served to trigger the increase in 
pain, but it is not shown to be the sole cause of the 
increase in pain or causalgia.  

The Board therefore finds that it is as likely as not that 
the veteran's recent increase in left leg pain, identified as 
causalgia, is attributable to his multiple shell fragment 
wounds with multiple retained foreign bodies, which certainly 
constitutes a left leg injury of a type which could result in 
nerve injury or neurological impairment.  The Board 
considered remanding the case for additional VA examination 
with request for opinion but finds that the evidence on file 
is adequate to warrant an award of service connection, not 
for a neurological disorder of the left lower extremity due 
to a bilateral cold injury to both feet (which is not shown), 
but for a neurological disorder (causalgia) of the left lower 
extremity due to multiple shell fragment wounds to the left 
leg which might be rated analogy to an incomplete paralysis 
(neuralgia) of the anterior tibial nerve (deep peroneal) 
separately from the rating in already in place for residual 
muscle injury (although the Board notes that the matter of 
the rating and Diagnostic Code is for the RO to determine).  
See 38 C.F.R. § 4.14, 4.124a, Diagnostic Code 8723.  This was 
the principal location of the veteran's original shell 
fragment wound identified in the service medical records, and 
the tibial nerve is specifically identified as a nerve often 
involved in cases of causalgia.  Stedman's at 294.

Although service connection for a neurological disorder of 
the left lower extremity was not how the issue on appeal to 
the Board was characterized by the RO and the 85-year-old 
veteran in this case only filed a claim for service 
connection for cold injury of the feet after a previous claim 
for an increased evaluation for his service-connected wounds 
of the left leg and left foot was denied, the Board notes 
that the medical evidence in this case clearly shows that the 
veteran has principally complained of increased pain to the 
left leg since the time he sought an increased rating.  Thus, 
it appears that, given that the medical evidence of record 
includes a diagnosis of causalgia of the left leg associated 
with the left leg wounds but not with a cold injury to the 
feet or non-service-connected stroke, his claim is more aptly 
characterized as entitlement to service connection for a 
neurological disorder of the left lower extremity, including 
as due to cold injury in service (claimed as cold injury to 
the feet).

For the reasons noted above, the Board concludes that there 
is an approximate balance of positive and negative evidence 
regarding whether currently diagnosed causalgia of the left 
leg either was incurred in active military service or is 
proximately due to or the result of service-connected wounds 
to the left leg sustained in service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310(a).  Accordingly, the Board 
affords the benefit of the doubt to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.




ORDER

Entitlement to service connection for causalgia, a 
neurological disorder of the left lower extremity (claimed as 
residuals of cold injury to the feet), as an associated 
residual to combat wounds received during service, is 
granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


